                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN




 CLIFFS MINING COMPANY                           )
                                                 )
                          Plaintiff,             )   Case No. 2:18-cv-00581-WED
                                                 )
          v.                                     )   Magistrate Judge Duffin
                                                 )
 WISCONSIN ELECTRIC POWER                        )
 COMPANY and WISCONSIN GAS                       )
 LLC,                                            )
                                                 )
                          Defendants.            )


                                       JOINT RULE 26(f) REPORT

         Plaintiff Cliffs Mining Company (“Cliffs”) and Defendants Wisconsin Electric Power

Company and Wisconsin Gas LLC (collectively, “We Energies”) submit this Joint Rule 26(f)

Report, including the information requested by the Court in its November 27, 2018

correspondence.

         Rule 26(f) Plan Topics

         (A)      The Parties do not believe that there should be any changes made in the timing,

form or requirement for disclosures under Rule 26(a). The parties agree to exchange Rule

26(a)(1) disclosures on January 15, 2019.

         (B)      The Parties do not believe that discovery should be conducted in phases or be

limited to or focused on particular issues.




52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 1 of 9 Document 26
         Cliffs believes that discovery may be needed on the following topics.

                  1.    We Energies’ sale of all or part of the former Milwaukee Solvay Coke &

                        Gas Site located at 311 East Greenfield Avenue, Milwaukee, Wisconsin

                        (the “Site”);

                  2.    We Energies’ purchase of the Site in 2017;

                  3.    The negotiation, execution and administration of the Former Milwaukee

                        Solvay Coke & Gas Site Confidential Joint Participation and Defense

                        Agreement - Remedial Investigation/Feasibility Study (the “Agreement”);

                  4.    The negotiation, execution and implementation of the Remedial

                        Investigation/Feasibility Study Administrative Settlement Agreement and

                        Order on Consent (“RI/FS ASAOC”);

                  5.    Negotiations and discussions between and among We Energies, the EPA

                        and any prospective purchaser of the Site;

                  6.    The negotiation, execution and implementation of the Environmental

                        Evaluation/Cost Analysis Administrative Settlement Agreement and Order

                        on Consent (“EE/CA ASAOC”);

                  7.    The causes, liability and cost for the remediation of the Site; and

                  8.    We Energies’ analysis on the timetable for completing remediation of the

                        Site under the EE/CA before and after the EE/CA was executed.




                                                  2
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 2 of 9 Document 26
         We Energies believes that discovery may be needed on the following topics.

               1. Cliffs’ agreements with third parties relating to indemnification or coverage for

                  expenses relating to any investigation or remediation of the Site;

               2. The negotiation, execution and performance of the Agreement;

               3. Payments made by Cliffs relating to its obligations under the Agreement;

               4. The negotiation, execution and implementation of the RI/FS ASAOC;

               5. The development of the RI/FS for the Site;

               6. The negotiation, execution and implementation of the EE/CA ASAOC;

               7. Cliffs’ analysis of the benefits to Cliffs resulting from We Energies’ purchase of

                  the Site; and

               8. Negotiations and discussions by, between, or among Cliffs and any third party

                  relating to Cliffs’ or a third party’s contemplated purchase of the Site.

         (C)      The parties do not anticipate any issues regarding the production of electronically

stored information and agree to exchange reasonable “load” files in pdf or native formats, as

applicable.

         (D)      The parties will submit a confidentiality protective order (including a provision

relating to Federal Rule of Civil Procedure 502(d)) to the Court for consideration.

         (E)      The parties do not believe any changes are necessary to the limitations on

discovery imposed by the Federal Rules of Civil Procedure or local rules.

         (F)      Cliffs believes: Cliffs believes there is no justification for staying discovery

pending the EPA selecting a final remedy for the Site, as that process will entail first, EPA

selection, second, proposal for public comment, third consideration of public comment, and


                                                    3
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 3 of 9 Document 26
fourth, EPA final determination. We Energies cannot state the timetable for EPA’s final

resolution, but that process is certain to take months if not longer..

         We Energies believes that the Court’s scheduling order should defer the start of formal

discovery until EPA has selected a final remedy for the Site under, or at least for the next few

months in order to ascertain whether the selection of a final remedy is imminent. We Energies

suggests convening a further status/scheduling conference in a few months to determine the status

thereof. We Energies believes that approaching discovery in this manner will allow for a more

efficient discovery process and may narrow the issues in the case, as key facts such as the eventual

EPA-approved remedy (and projected costs thereof) are currently unknown and unknowable.

         Additional Questions from Court (from 11/27/2018 correspondence)

         1.       Description of Case and Basis of Subject Matter Jurisdiction

         Cliffs’ Statement. This is an action for money damages based on We Energies’ breach of

the Agreement. In the Agreement, the parties thereto agreed to cooperatively participate in, and

jointly fund, the performance of a Remedial Investigation/Feasibility Study (“RI/FS”) regarding

environmental concerns at the Site as well as the adjacent waterway that contains sediments

contaminated by the Site. The Agreement requires the parties to implement the RI/FS through

completion, without right or ability to withdraw from that obligation. To effectuate the

Agreement, the parties thereto then entered into the RI/FS ASAOC to perform the RI/FS that the

United States Environmental Protection Agency (“EPA”) was demanding. Prior to the

completion of the RI/FS and fulfillment of the RI/FS ASAOC, We Energies purchased the Site

out of bankruptcy. We Energies, with backing of the EPA, then went behind Cliffs’ back,

abandoned its contractual obligations under the Agreement, and proceeded to enter into the


                                                  4
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 4 of 9 Document 26
EE/CA ASAOC with EPA to undertake a response action on the Site using a less exacting

methodology referred to as an Environmental Evaluation/Cost Analysis (“EE/CA”). The EE/CA

remedy contemplated by We Energies employs a remediation approach that is imprudent and is

in excess of more cost effective and reasonable remedial options available under CERCLA.

Accordingly, the remedy will cost significantly more money than otherwise would be required

had the RI/FS process proceeded to conclusion. Cliffs has been and will be damaged by We

Energies’ breach of the Agreement in that the EE/CA remedy will cost more than that which

would have resulted had the RI/FS process been completed. Cliffs also has been damaged by the

breach in that it spent money to perform the RI/FS that have now been wasted and because it is

no longer possible to fulfill the requirements of the RI/FS ASAOC.

         This Court has subject matter jurisdiction of this matter pursuant to 28 U.S.C. § 1332

because complete diversity exists and the amount in controversy exceeds $75,000.

         We Energies’ Statement.

         By this action, Cliffs attempts to interfere with the proper and sound efforts of We Energies

to work cooperatively with the EPA to investigate and develop a plan to remediate a former

industrial site in Milwaukee currently owned by We Energies. Cliffs alleges that We Energies

breached a joint participation and defense agreement with Cliffs when We Energies entered into a

consent order with the Government to secure, investigate, and develop a plan to remediate that

site. That assertion is baseless.

         The agreement entered into by the parties provides terms regarding the development and

sharing of costs relating to an RI/FS for the Site. Cliffs does not allege that We Energies failed to

fund its share or otherwise cooperate in the development of the RI/FS. Instead, it alleges that We


                                                  5
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 5 of 9 Document 26
Energies’ separate agreement with the EPA—which in no way binds Cliffs—breaches the parties’

agreement. Yet the scope of the JPDA was expressly limited to the RI/FS and it contains no

provision that prohibits We Energies from entering into a separate consent order with EPA. We

Energies did not breach the JDPA. Moreover, Cliffs is not harmed by We Energies decision to

enter into an consent order with EPA. It alleges nothing more than speculative damages. Cliffs

contends it may be injured “to the extent” that a “contemplated” remedy currently being

“pursue[d]” by We Energies is selected by EPA. (Compl., Dkt. 1, ¶¶ 13, 19, 23 (emphasis added).)

To date, the EPA has not yet selected a final remedy, let alone selected a remedy that is more

expensive than that which would have occurred under the RI/FS proceeding. Cliffs lacks any

damages attributable to We Energies’ alleged conduct.

         2.       Amended Pleadings

         The Court should set a deadline of June 1, 2019, or six months after the start of fact

discovery if the Court accepts We Energies’ proposal as discussed above, for filing amended

pleadings and for adding additional parties. Cliffs anticipates that it or We Energies may wish to

assert CERCLA contribution claims against each other, or against third-parties, in this litigation.

We Energies has no present contemplation to add parties or claims in this litigation. If claims or

parties are added, the discovery schedule for this matter may need to be revisited.

         3.       Contemplated Motions

         Both parties contemplate filing a motion for summary judgment at an appropriate time.

         4.       Other

         Cliffs believes that fact discovery can be completed by September 1, 2019 and expert

discovery by December 1, 2019.


                                                  6
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 6 of 9 Document 26
         As set forth above, We Energies believes that the Court should defer the start of formal

discovery until EPA has selected a final remedy for the Site under the EE/CA ASAOC, or at least

for the next few months in order to ascertain whether the selection of a final remedy is imminent.

We Energies proposes the deferral of the start of formal discovery until April 1, 2019, a fact

discovery deadline of January 6, 2019 and an expert discovery deadline of April 1, 2020. We

Energies further suggests that these dates be subject to modification by the Court depending upon

the timing of a decision by EPA as to the final remedy for the Site.

         Rule 16 Conference

         Both parties agree with the Court that the Rule 16 conference on December 14 should be

conducted telephonically.

Dated: December 7, 2018                      Respectfully submitted,

                                             CLIFFS MINING COMPANY



                                             By:     s/Louis S. Chronowski______
                                                     Louis S. Chronowski

Andrew H. Perellis
aperellis@seyfarth.com
Louis S. Chronowski
lchronowski@seyfarth.com
Patrick D. Joyce
pjoyce@seyfarth.com
SEYFARTH SHAW LLP
233 S. Wacker Drive, Suite 8000
Chicago, IL 60606
(312) 460-5000




                                                 7
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 7 of 9 Document 26
Dated: December 7, 2018                  Respectfully submitted,

                                         WISCONSIN ELECTRIC POWER COMPANY
                                         and WISCONSIN GAS LLC


                                         By:    s/Joseph A. Cancila   ______
                                                Joseph A. Cancila

Joseph A. Cancila
jcancila@rshc-law.com
Sondra Hemeryck
shemeryck@rshc-law.com
Deborah Bone
dbone@rshc-law.com
RILEY SAFER HOLMES & CANCILA LLP
70 West Madison Street, Suite 2900
Chicago, Illinois 60602




                                            8
52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 8 of 9 Document 26
                                CERTIFICATE OF SERVICE

        The undersigned attorney certifies that a copy of this document was served on all counsel
of record via the Court’s ECF system on this 7th day of December, 2018.


                                             s/ Louis S. Chronowski
                                             Louis S. Chronowski




52587570v.1
              Case 2:18-cv-00581-WED Filed 12/07/18 Page 9 of 9 Document 26
